DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
Presented arguments filed on May 25, 2021 in response to the Non-Final Office Action mailed on February 25, 2021 have been made of record.  Claims 1 - 20 are currently pending in the application.

 Response to Arguments
Applicant’s arguments, see pages 2 and 3 and with respect to the rejection of claims under 35 USC §103 as being unpatentable over Abe (US 2020/0134317 A1) and Cohen (US 7,564,469 B2) have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below: 
Applicant argues on page 2 that “Abe is silent with regards to storing the measurement value read by the measurement value reading unit 121 in association with the captured image of the front of the user wearing the HMO unit 110, which the Examiner interprets as the claimed augmented image. Cohen fails to cure this deficiency of Abe”. Examiner respectfully disagrees. The claim limitations merely requires storing the measurement value in “association” with the augmented image. As illustrated by Abe in Fig. 10 and described in Par. [0033], “the camera 113 is configured to capture an appearance image of the measurement tool 200 on which a measurement value is displayed. (i.e. the value is captured). An image in the front of the user 
Applicant further argues on page 2 that “Cohen is silent with regards to capturing an augmented image. More specifically, Cohen does not describe capturing an augmented image comprising at least one AR graphical element as well as a representation of a component and a representation of the local measurement instrument obtaining the at least one measurement value”. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Abe teaches when the measurement value display 210 is located in the reading position, the three-dimensional information analysis unit 123 outputs to the camera 113, a trigger signal for indicating the timing that the appearance image of the measurement tool 200 needs to be captured, then the camera 113 receives the trigger signal and thereafter captures the appearance image of the measurement tool 200 (Par. [0054]), Abe does not explicitly teach the AR graphical element is 
Accordingly, Abe in view of Cohen teaches the limitation as claimed. The rejections are maintained. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 11 – 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0134317 A1) referred to as Abe hereinafter, and in view of Cohen (US 7,564,469 B2) referred to as Cohen hereinafter.
Regarding Claim 1, Abe teaches a method for producing a traceable measurement of a component (Par. [0045], FIG. 7 is a flow chart of measurement data collection processing), comprising: 
generating at least one augmented reality (AR) graphical element (Fig. 2, guide frame 300 and navigation information 310) indicative of a measurement to be performed on the component (Par. [0046], the object body (i.e. component) in front of the user (step S100)) using a local measurement instrument (Par. [0040], navigation information 310 for guiding the user to move the measurement tool 200 closer to the reading position); 
rendering the at least one AR graphical element via an AR device (Fig. 7, Par. [0048], the support information generation unit 126 allows the guide frame 300 corresponding to the measurement tool 200 identified by the three-dimensional information analysis unit 123 to be displayed on the display screen 112 via the display control unit 127 (step S130));
obtaining at least one measurement value (Par. [0033], the camera 113 is configured to capture (i.e. obtaining) an appearance image of the measurement tool 200 on which a measurement value is displayed) associated with the measurement as performed on the component using the local measurement instrument (Par. [0032], the HMD unit 110 is utilized and displays 
capturing (Fig. 1, camera 113) an augmented image (Fig. 10, Par. [0033], the camera 113 is configured to capture an appearance image of the measurement tool 200 on which a measurement value is displayed. An image in the front of the user wearing the HMD unit 110 is captured) comprising a representation of the component (Fig. 10, object body (i.e. representation of the component) being measured is captured), a representation of the local measurement instrument obtaining the at least one measurement value, (Par. [0054], the camera 113 receives the trigger signal and thereafter captures the appearance image of the measurement tool 200 (step S160) and obtains an appearance image in which a measurement value display 210 of the measurement tool 200 is imaged); and 
storing the measurement value in association with the augmented image (Par. [0055], information such as the measurement value read by the measurement value reading unit 121, the measurement date and time, and the model number of the measurement tool 200 identified by the three-dimensional information analysis unit 123 is stored in association with one another in the measurement data storage unit 122 (step S180)).
While Abe teaches when the measurement value display 210 is located in the reading position (i.e. inside graphical element 300), the three-dimensional information analysis unit 123 outputs to the camera 113, a trigger signal for indicating the timing that the appearance image of the measurement tool 200 needs to be captured, then the camera 113 receives the trigger signal and thereafter captures the appearance image of the measurement tool 200 (Par. [0054]), Abe does 
However, Cohen teaches capturing an augmented image (Fig. 1B) comprising the at least one AR graphical element (Fig. 1B, the virtu-pet 150, Col. 7:38-42, although a preferred embodiment captures image data of a real-world object, it is also contemplated that one could capture image data of a virtual object (i.e. AR graphical element) without significantly departing from the inventive subject matter, where "virtual objects" are those that do not have mass and extent in the physical world (see Col 2:35-37) and one should note that a projected image is not considered a real-world object because it lacks mass, but is rather considered a virtual object (See Col 7:34-36)).
References Abe and Cohen are considered to be analogous art because they relate to mixed reality imaging. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including capturing the AR graphical element as suggested by Cohen in the invention of Abe in order to allow a user to interact with at least one real-world object and one virtual object (See Cohen, Col. 2:37-40).

 Regarding Claim 2, Abe in view of Cohen teaches Claim 1. Abe further teaches wherein the at least one AR graphical element is indicative of a measuring position (Par. [0040], navigation information 310 for guiding the user to move the measurement tool 200 closer to the reading position (i.e. indication of measuring position)) and/or a measuring orientation for the local measurement instrument relative to the component (Par. [0037], a guide frame 300, which is displayed to indicate a reading position (i.e. measuring orientation)).

Regarding Claim 3, Abe in view of Cohen teaches Claim 1. Abe further teaches wherein obtaining the at least one measurement value comprises obtaining the at least one measurement value from the local measurement instrument (Par. [0033], the camera 113 is configured to capture (i.e. obtaining) an appearance image of the measurement tool 200 on which a measurement value is displayed).

Regarding Claim 5, Abe in view of Cohen teaches Claim 1. Abe further teaches wherein capturing the augmented image comprises: 
monitoring a video feed obtained from the AR device configured for generating the at least one AR graphical element (Par. [0033], a video camera or the like configured to extract a still image from a moving image and output the still image may be used as the camera 113); and 
capturing the augmented image when the local measurement instrument is located in a field of view of the AR device (Par. [0033], the camera 113 may be provided, for example, near the center of the frame 111 to be oriented in a direction in which an image of the front of the user wearing the HMD unit 110 is captured).

Apparatus Claims 11 – 13 and 15 are drawn to the apparatus corresponding to the method of using same as claimed in Claims 1 - 3 and 5, respectively.  Therefore apparatus Claims 11 – 13 and 15 correspond to method Claims 1 - 3 and 5, respectively, and are rejected for the same reasons of obviousness as used above. Claim 1 however also recites a processor (See Abe, Fig. 3, Par. [0035], the control unit 120 performs processing of reading measurement Values) and a non-transitory computer-readable medium having stored thereon instructions executable by the processor (Par. [0035], the control unit 120 is, for example, realized by a computer including a CPU, a storage medium, an input/output module, and the like.  In other words, the function of each of blocks configuring the control unit 120 may be realized by executing a program stored in the storage medium by the CPU).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0134317 A1), in view of Cohen (US 7,564,469 B2), and in further view of Brent et al. (US 10,467,534 B1) referred to as Brent hereinafter.
Regarding Claim 4, Abe in view of Cohen teaches Claim 1. Abe in view of Cohen does not specifically teach obtaining a measurement from an input device. Therefore, Abe in view of Cohen fails to explicitly teach wherein obtaining the at least one measurement value comprises obtaining the at least one measurement value via an input device independent from the local measurement instrument.
However, Brent teaches wherein obtaining the at least one measurement value comprises obtaining the at least one measurement value via an input device independent from the local measurement instrument (Col. 16:65-67, the sensors used to gather information about the substances and the environment may include a user interface (i.e. input device) that may be operable by a human operator 106 to input observational data directly into an augmented reality measurement system). 
References Abe, Cohen and Brent are considered to be analogous art because they relate to systems with virtual reality devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an input device as suggested by Brent in the inventions of Abe and 

Apparatus Claim 14 is drawn to the apparatus corresponding to the method of using same as claimed in Claim 4.  Therefore apparatus Claim 14 corresponds to method Claim 4, and is rejected for the same reasons of obviousness as used above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0134317 A1), in view of Cohen (US 7,564,469 B2), and in further view of Keene (US 2019/0355111 A1) referred to as Keene hereinafter.
Regarding Claim 6, Abe in view of Cohen teaches Claim 5. Abe further teaches wherein capturing the augmented image when the measurement instrument is located in a field of view of the AR device comprises capturing the image based on an input (Par. [0054], when the measurement value display 210 is located in the reading position (step S140; Yes), the three-dimensional information analysis unit 123 outputs to the camera 113, a trigger signal for indicating the timing that the appearance image of the measurement tool 200 needs to be captured). Abe does not specifically teach acquiring the image based on an input from an operator. Abe in view of Cohen fails to explicitly teach wherein capturing the augmented image when the measurement instrument is located in a field of view of the AR device comprises capturing the image based on an input from an operator.
However, Keene teaches wherein acquiring the augmented image when the measurement instrument is located in a field of view of the AR device comprises capturing the image based on an input from an operator (Par. [0016], XR (extended reality) device 
References Abe, Cohen and Keene are considered to be analogous art because they relate to systems with virtual reality devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an operator input device as suggested by Keene in the inventions of Abe and Cohen in order to allow integration of an XR device with an inspection system to improve the inspection process (See Keene, Par. [0017]).

Apparatus Claim 16 is drawn to the apparatus corresponding to the method of using same as claimed in Claim 6.  Therefore apparatus Claim 16 corresponds to method Claim 6, and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 7 - 10 and 17 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 7 and 17 specifically define the graphical element compares a position and/or an orientation of the object to be measured with a virtual position and/or a virtual orientation associated with a virtual representation of the object which is not readily taught or Claims 8 – 10 and 18 - 20 are allowed for the reasons above by virtue of their respective dependencies.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/Susan E. Hodges/Primary Examiner, Art Unit 2425